Affirmed and Opinion Filed May 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00728-CR

                           AMBROCIO CANO REYES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F06-62132-J

                              MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Brown
                               Opinion by Chief Justice Wright

       Ambrocio Cano Reyes appeals his conviction, following the adjudication of his guilt, for

possession with intent to deliver cocaine in an amount of four grams or more but less than 200

grams. See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d) (West 2010). The trial court

assessed punishment at fifteen years’ imprisonment. On appeal, appellant’s attorney filed a brief

in which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
130728F.U05
 
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE
 




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


AMBROCIO CANO REYES, Appellant                     Appeal from the Criminal District Court
                                                   No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00728-CR       V.                        F06-62132-J).
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 26, 2015.



 
 

 




                                            ‐3‐